A motion by the appellee for a rehearing was denied January 3, 1916,
Mr. Justice Van Ousbel
delivering the opinion of the Court:
By motion, appellee seeks a rehearing, on the ground that the case was here decided upon an issue not raised by the pleadings, or upon which evidence was not adduced in the court below. It is urged that our decision is based upon a gift or settlement to the wife, when no such defense was set up in her answer; that defendant claimed the property as her own, purchased with her own money, earned from her own business; that the case was tried in the court below on this theory, and that it was here disposed of upon an issue on which plaintiff has not had his day in court.
Plaintiff, after a futile attempt in a prior suit to establish title to a one-half interest in the property in controversy, a position totally at variance and inconsistent with' the position taken in the present case, then filed the original bill in this cause, which was substituted by an amended and supplemental bill, which, in turn, was twice amended, each successive pleading being in its material points inconsistent with those which preceded it, and finally settled down to a resulting trust, based upon the averment that the various properties had been purchased by him with his money, and that the title had been placed in the wife as trustee. The other averments of the bill, as finally amended, related to a recital of the various transactions by which property was purchased and sold, finally culminating in the purchase of the property here in question, the title to which he seeks to have decreed in him. Defendant in her answer positively denied the averments of the bill upon which *227plaintiff predicated a resulting trust and upon which he solely pitched his case. His testimony was directed to proof of these averments, not only that his money went into this property, but that it was derived from his business, which, as some of his witnesses testified, was reputed to be his. Defendant, in addition to denying the trust, answered that the properties were purchased from her own money derived from the business, wThich was hers. The issue as to who owned the business was incidental to and merely probative of the general issue, whether plaintiff furnished the money with which the real estate was purchased, the title to which was placed in the wife’s name.
We disposed of the appeal on the weakness of plaintiff’s case, rather than upon the strength of defendant’s case. The averments of plaintiff’s bill negative the presumption of a resulting trust, and raise the presumption of an intention, by placing title in the wife, to convey the beneficial interest. The presumption of gift or settlement arises from the central issue in the case, namely, Is it true that these properties were purchased with the money of plaintiff, and, if so, was it the intention to vest in defendant the beneficial interest? To say now that this issue was not in the case below is to trifle with the intelligence of the court. The presumption arises from the averments of the bill upon which plaintiff relies to establish a resulting trust, and the particular defense interposed does not shift the issue. Plaintiff cannot conceal the legal infirmities of his case behind mere technical objections to the strength of defendant’s case. He must not only be able to meet the legal obligations which his chosen remedy imposes, but assume the burden of proof in meeting the assaults of the defense.
But plaintiff’s situation is not improved by a disposition of the case upon the theory urged by his counsel. The wife testified that after arriving in this country they lived in mining camps in the vicinity of Pittsburg. Plaintiff worked in the mines while defendant washed and cooked for the miners. She testified that in this way she saved $212. They then moved to Latrobe, where, with this money, she started the fruit business, from the profits of which she testified that she purchased the first Latrobe property for $2,200. Plaintiff, of course, denied *228that defendant cooked and washed for the miners. Here it may be suggested that this was not such an affirmative defense as to cast the burden of proof on defendant. Plaintiff pitched his case upon the averment, that defendant managed the business and purchased the real estate as trustee. Defendant answered back that the business and real estate was purchased with her money. With the title in her, his burden was not lifted at any point in the defense. With the issue at this crucial point turning upon the conflicting testimony of plaintiff and defendant alone, it was incumbent upon plaintiff to furnish some corroboration in order to meet successfully the burden resting upon him. On this point plaintiff brought no corroborating witness, which would seem to have been possible, considering the diligence with which witnesses were found in and about Latrobe. Plaintiff was not taken by surprise. This defense was set up in the answer, and plaintiff anticipated it by denying it in his testimony in chief. It would seem, that if plaintiff’s testimony is true, he could have found someone who would have been sufficiently familiar with their domestic affairs to have corroborated him. As it is, on the case leading up to the purchase of the first property, we have the testimony of plaintiff rebutted by the positive statements of defendant.
At the time of the sale of the first property, both agreed that, from the proceeds of the sale and the sale of the business, about $7,000 or $8,000 was on hand. With this they returned to Italy. After more than a year had elapsed, they returned to Latrobe with about $3,000 left, and, out of this, furniture and supplies and a restaurant business were purchased, leaving about $2,000, which was used to make the cash payment on the purchase price of the second property. Plaintiff disliked the restaurant business, which seems to have been a failure. The daughter testified that at this time plaintiff was drinking heavily and was most abusive to his' wife and children. Finally plaintiff proposed separation. The wife testified “that after being in the lunch-room business about three weeks with her husband, he would not stay any longer, and he asked witness to give him $500, and that he would go away ■and not return any more; that she could take the children and *229the balance of the money; witness gave him the $500.” The wife further testified that she got this $500 from the bank where the money was on deposit, and that plaintiff left and was gone for about three weeks, during which time she disposed of the restaurant and purchased the second property in Latrobe, from the proceeds of the sale of which the present property was purchased. In these facts the wife is positively corroborated by the testimony of the daughter. Of course, plaintiff denies that he entered into the separation agreement and that he left as stated by the wife and daughter, but on this point there is a strange lack of corroboration. Of all the Latrobe witnesses introduced by plaintiff, but one places him at home at the time of the purchase of the second property. It would seem from the extreme familiarity of these witnesses with the domestic and business affairs of plaintiff and defendant that someone would have known if plaintiff was at home during this particular period, and could have been used as a corroborating witness in this particular. None of these witnesses are used to rebut the testimony of the daughter as to plaintiff’s habits and conduct toward his family at this time.
The one witness Borgeso testified that he was present when it was decided to purchase the second property; that plaintiff “went upstairs, and took a bunch of money out of the trunk, and came down and gave it to my aunt (defendant) in my presence-, and my uncle (plaintiff) said ‘go and buy the property.’ ” This witness is not only rebutted by the positive testimony of the wife and daughter, but he is not corroborated by plaintiff himself. No attempt is made in the testimony of the plaintiff to corroborate the statement of his witness in regard to this transaction. In fact, plaintiff only claims in his testimony to have furnished the money to purchase the first property. The testimony of this witness is indirectly contradicted by plaintiff himself, where he testifies that under the arrangement with his wife she deposited the money in bank in her name. She testifies that at the time this property was purchased the money was deposited in the Citizens National Bank of Latrobe, and that she drew it from the bank to make the purchase. If this *230was untrue, it would, have been easy to establish its falsity from the books of the bank. Of the bankers produced as part of the Latrobe witnesses, — and there were two officials of this bank,' — -no one was called upon to testify to the fact that defendant had not this amount of money deposited in bank at this time. If the money was in bank, it was not in plaintiff’s trunk. Witness Borgese is not only discredited by the testimony of the wife and daughter, but by the circumstances of the case surrounding the transaction of which he testified.
With the agreement of separation established at a time when no real estate was owned or question of title involved, the binding effect, as between the husband and the wife, of such an agreement, can hardly be disputed. But without considering that feature of the case, if plaintiff had proved a prior interest in the business, his conduct at this time was such as to completely discredit his contention of, at least, any further interest in the business or the real estate that was purchased and paid for from the proceeds of the business. In mo view of the case is plaintiff entitled to prevail. The motion for rehearing is denied. Motion denied.
The Supreme Corart of the United States on March 1, 1916, denied a petition by the appellee for a writ of certiorari.